Woods, J.,
delivered the opinion of the court.
Without expressing any opinion as to the illegality of the business carried on in Vicksburg by the appellee, under its arrangement with the Vicksburg Liquor & Tobacco Company, it is clear that such illegality may be conceded, and yet the appellee’s right to recovery is not affected thereby. For, conceding the illegality of the business, the question still remains whether the appellant company can be allowed to receive, for the appellee’s use, money which arose out of an illegal transaction, then consummated and ended, and retain it as against the appellee, for and on whose account it was received.
It is unnecessary to discuss the question, for it was long ago carefully and elaborately examined and definitely settled in this state in Gilliam v. Brown, 43 Miss., 641. Said this court in that case: “The principle seems to be well established that after the illegal contract had been executed, one party in possession of all the gains and profits resulting from the illicit *365traffic and transaction, will not be tolerated to interpose the objection that the business which produced the fund was in violation of law, and, therefore, the plaintiff, jointly interested in its gains and profits, cannot ground any claim to an account and share thereof.” In Howe v. Jolly, 68 Miss., 323, Gilliam v. Brown was cited and followed, and this question declared to be “ completely settled by that case. ’ ’

Affirmed.